OPINION — AG — YOU ASK AS TO PARTICIPATION OF A STATE PLANNING AGENCY IN URBAN PLANNING FOR SMALLER COMMUNITIES UNDER HOUSE ACT (P.L. 560) YOU ASK: (1) IS THE DEPARTMENT OF COMMERCE AND INDUSTRY EMPOWERED TO ENTER INTO CONTRACTS WITH THE FEDERAL GOVERNMENT FOR PLANNING GRANTS UNDER SECT. 701 (HOUSING ACT) (2) IS EMPOWERED TO CONTRACT IN ITS OWN NAME OR IN THE NAME OF THE STATE OF OKLAHOMA, (3) IS AUTHORIZED TO EXPEND REVENUES AND DONATIONS AND GRANTS AS WELL AS FUNDS APPROPRIATED FROM STATE REVENUE AND COLLECTIONS ? (4) IS AUTHORIZED TO SO SECT. 701 (HOUSING ACT) PLANNING WORK FOR SMALL MUNICIPALITIES ? (5) IS LIMITED IN SUCH PLANNING WORK, E.G., SUCH PLANNING WORK MUST RELATE TO OR BE A PART OF STATE PLANNING ? (ALL OF THE ABOVE IS QUESTIONS) *** SEE OPINION FOR DETAILS *** CITE: 74 O.S.H. 671, 74 O.S.H. 672, 74 O.S.H. 673 (J. H. JOHNSON)